Title: From George Washington to Alexander Spotswood, 7 February 1792
From: Washington, George
To: Spotswood, Alexander



Dear Sir,
Philadelphia, Feby 7th 1792.

Your letter of the 4th of December should have received an earlier acknowledgment, if the pressure of public business

would have sooner permitted me to make the necessary enquiries relative to the object of it. And I was induced to delay the matter until I found myself at leisure, from an idea that no inconvenience could result to you or your Son, from a short postponement, as your letter mentions his being now in London, and not expected in this Country ’till March.
Captn Truxton, with whom you express a wish that your son might sail, is now in London, and Mr Morris informs me that he will sail from thence to India, and may be expected to return here in about 18 months, and is good enough to add, that if your Son shou’d be in the Country at that time, and incline to go [on] an India Voyage with Captn Truxton, he would provide a birth for him; but he must not expect the place of Chief mate in his first voyage to India; for great dependance being placed on the Chief mate of those Ships in respect to Seamanship and Experience, a man who has been to India and proved himself capable of the birth, is generally obtained to fill it.
If your Son should not wish to delay a voyage to India ’till the return of Captn Truxton, there will be vessels sailing from this place next Summer on board of one of which he may undoubtedly get the birth of Second or third mate; but as his sole object in such a voyage will be to gain knowledge and experience in his profession, it may be proper for him to be well ascertained of the character and talents of the Captain, in this line, under whom he may sail.
It will give me pleasure to promote the enterprizing views of your Son in this way, by any information I can obtain and communicate respecting it. I will still continue my enquiries, and if I can, at the Season when the Indiamen are fitting out, hear of a suitable birth for him, I shall not fail to let you know it; for I am pleased to find that there are some young Gentlemen of respectability, stepping forward with ardor in a profession, where they may render service to their Country at a future period. With great esteem I am Dear Sir, Your most obedt Servant,

Go: Washington.

